[Cite as State ex rel. Lisboa v. Fuerst, 133 Ohio St. 3d 76, 2012-Ohio-3913.]




    THE STATE EX REL. LISBOA, APPELLANT, v. FUERST, JUDGE, APPELLEE.
  [Cite as State ex rel. Lisboa v. Fuerst, 133 Ohio St. 3d 76, 2012-Ohio-3913.]
Vexatious litigators—Local rule of Eighth District Court of Appeals upheld—
        Determination of status as vexatious litigator upheld.
  (No. 2012-0388—Submitted August 22, 2012—Decided September 4, 2012.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 97856, 2012-Ohio-370.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals declaring appellant,
Jose Lisboa Jr., to be a vexatious litigator under Loc.App.R. 23(B) of the Eighth
District Court of Appeals.          Lisboa’s claims that the local appellate rule is
unconstitutional or otherwise illegal lack merit. See Mayer v. Bristow, 91 Ohio
St.3d 3, 740 N.E.2d 656 (2000), paragraph one of the syllabus (upholding the
constitutionality of the comparable vexatious-litigator statute, R.C. 2323.52, by
rejecting claims that the statute violated constitutional rights to due process and
access to courts); Grundstein v. Ohio, N.D. Ohio No. 1:06 CV 2381, 2006 WL
3499990 (Dec. 5, 2006) (R.C. 2323.52 is not unconstitutionally vague and does
not violate constitutional rights of due process or equal protection); Thrower v.
Montgomery, N.D. Ohio No. 5:03CV775, 2006 WL 3692925 (Dec. 13, 2006)
(upholding constitutionality of R.C. 2323.52); see also S.Ct.Prac.R. 14.5(B),
which contains language similar to that of Loc.App.R. 23(B).
        {¶ 2} Moreover, the court of appeals did not abuse its discretion by
determining that Lisboa’s claims for extraordinary relief in prohibition and
mandamus were frivolous and that his filing of numerous meritless actions
warranted its declaration that he is a vexatious litigator. 2012-Ohio-370, ¶ 3 (“It
                              SUPREME COURT OF OHIO




must also be noted that Lisboa has continually taxed the limited resources of this
court through the filing of over 22 appeals and 7 original actions over the past 7
years”). See State ex rel. Bandarapalli v. Gallagher, 128 Ohio St. 3d 314, 2011-
Ohio-230, 943 N.E.2d 1020, ¶ 1 (defective-indictment claim should be raised only
by direct challenge in the ordinary course of law rather than in a collateral attack
by extraordinary writ); State ex rel. Barr v. Pittman, 127 Ohio St. 3d 32, 2010-
Ohio-4989, 936 N.E.2d 43, ¶ 1 (speedy-trial claim is not cognizable in an
extraordinary-writ action).
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Jose C. Lisboa Jr., pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                              ______________________




                                         2